Citation Nr: 0017833	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  95-17 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for a skin disorder, 
including a disorder resulting from reported exposure to 
Agent Orange.  

2. Entitlement to service connection for a right elbow 
disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from June 1968 to June 1970 
and from May 1974 to May 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1994 rating decision from the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
skin condition due to Agent Orange exposure and for elbow 
problems.  

In April 1997, the Board remanded the veteran's claims for 
further development to include obtaining medical treatment 
records and VA examinations.  


FINDINGS OF FACT

1. The record contains no competent medical evidence of a 
nexus between the veteran's current skin disorder and any 
incident of his military service, including two complaints 
of rash and reported exposure to Agent Orange.  

2. The record contains no current diagnosis of a right elbow 
disability.  


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for a skin 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2. The claim of entitlement to service connection for a right 
elbow disorder is not well grounded.  38 U.S.C.A. § 
5107(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Generally

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107; Hensley v. West, No. 99-7029 
(Fed. Cir. May 12, 2000); Morton v. West, 12 Vet. App. 477, 
480 (1999); Murphy, 1 Vet. App. 78 (1990).

The United States Court of Appeals for the Federal Circuit 
(hereinafter "Federal Circuit) held that, "For a claim to 
be well grounded, there must be (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability. Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required."  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) quoting Epps v. Brown, 
9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

Alternatively, the second and third elements may be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by:  a) Evidence that a 
condition was "noted" during service or during an 
applicable presumption period; b) Evidence showing post-
service continuity of symptomatology; and c) Medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
497 (1997).


Service Connection for a Skin Disorder

I. Factual Background

The veteran's service medical records in September 1969 note 
dyshidrosis of the hands.  In April 1970, an assessment of 
dermatitis, of unknown etiology, on the wrists was reported.  
In March 1977, the veteran complained of a rash on his left 
leg and shoulder and right hip of two months duration.  An 
assessment of atopic dermatitis versus contact was reported.  
The veteran's separation medical examination in March 1977 
noted no abnormalities of the skin.  On a report of medical 
history, completed at that time, the veteran reported a 
history of skin diseases.  The veteran's DD Form 214 noted 
receipt of the Vietnam Service Medal and Republic of Vietnam 
Campaign Medal, as well as other medals and commendations.  

In June 1994, the veteran filed an initial claim for VA 
benefits for service connection for skin problems due to 
exposure to Agent Orange from 1969-1970.  

A VA examination was conducted in September 1994.  The 
veteran reported exposure to Agent Orange during service in 
Vietnam from August 1969 to June 1970.  Medical history 
indicated no symptoms at the time of exposure, 
with development of skin rashes two-to-three years later.  
The veteran reported current skin rashes, which a physician 
thought might be contact dermatitis.  Physical examination 
revealed a few sparse papules on the abdomen and left arm.  
The examiner stated that most probably the recurrent skin 
rashes did not represent Agent Orange related rashes.  

In an August 1994 letter, W.P.A., M.D., noted that the 
veteran worked in the grounds department at an Army medical 
center.  The veteran reported a rash after mowing the lawn 
during work, but denied any rashes in the past.  Physical 
examination revealed residuals of a rash with several 
lesions, which were erythematous and just barely palpable 
with no vesicles or scarring.  Dr. W.P.A. provided an 
assessment of an environmental reaction, possibly due to 
grass, or chemicals place on the grass.  In August 1994, the 
veteran underwent allergy testing for contact dermatitis.  
The physician indicated that the contact dermatitis was 
almost certainly due to the use of sun block.  Treatment 
records, dated from April to May 1995, note a diagnosis of 
contact dermatitis and allergic reactions.

On his VA Form 9, substantive appeal, received in May 1995, 
the veteran stated that he believed that his skin rashes 
occurred as the result of exposure to Agent Orange or some 
other chemical or natural agent found in Southeast Asia.  

In April 1997, the Board remanded the veteran's claims for 
further development to include obtaining medical treatment 
records and VA examinations.  By letter in May 1997, the RO 
requested that the veteran provide the dates and places of 
all treatment for a skin disorder from May 1997 to the 
present.  In February 1998, the RO again requested that the 
veteran submit the requested information.  

A VA examination was conducted in December 1998, and the 
examiner noted that the medical records were at another 
facility.  A history of onset in 1970 with intermittent 
outbreaks since that time with current symptoms of pruritus 
and tenderness.  The examiner provided a diagnosis of lichen 
planus.  

A VA examination was conducted in May 1999, and the examiner 
noted review of the veteran's medical records.  A history of 
onset in 1971 and current symptoms of pruritus and pain was 
reported.  The examiner provided diagnoses of nummular eczema 
with atopic diathesis for years and lichen planus.  The 
examination request was returned to the examiner in December 
1999 to provide an answer to the Board's remand and a typed 
copy of the examination report.  The examiner stated that as 
no rash was documented or treated during service, it was not 
possible to determine whether or not the current skin rash 
was related to any prior undocumented rashes during service.  

II. Analysis

Vietnam era service is from February 28, 1961 to May 7, 1975, 
for veterans, who served in the Republic of Vietnam during 
that time.  A veteran who served in Vietnam between January 
9, 1962 and May 7, 1975, and has a disease listed under 
§3.309(e) is presumed to have exposure to a herbicide agent 
during service, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307(6)(iii) (1999).  

The following diseases shall be service-connected, if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, even though there is no 
record of such disease during service, provided that the 
requirements and limitations under § 3.307 are met: chloracne 
or other acneform disease consistent with chloracne; 
Hodgkin's disease; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; multiple 
myeloma, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and certain soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (1999).  The record contains no evidence 
that the veteran suffers from any of these conditions.  

Furthermore, the Secretary of the VA formally announced in 
the Federal Register, on January 4, 1994, that a presumption 
of service connection based on exposure to herbicides used in 
Vietnam was not warranted for certain conditions, or for 
"any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted."  59 Fed. Reg. 341 (1994).

Notwithstanding the foregoing presumption, the Federal 
Circuit has held that specific VA regulations which provide 
for presumptive service connection do not preclude an 
appellant from establishing service connection with proof of 
actual, direct causation.  Cf. Combee v. Brown, 34 F.3d 1039, 
1040 (1995) (presumptive diseases due to radiation exposure).  
When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d).

In the instant case, the veteran has submitted evidence of a 
current skin disorder.  VA examinations and private treatment 
records noted diagnoses of contact dermatitis, lichen planus 
and nummular eczema with atopic diathesis.  The veteran's 
service medical records note three complaints of 
dermatitis/rash in September 1969, April 1970 and March 1977.  

The record contains no competent medical evidence of a nexus 
between the veteran's current skin disorder and any incident 
of his active military service, including reported exposure 
to Agent Orange.  The VA examiner in September 1994 stated 
that the recurrent skin rashes most probably did not 
represent Agent Orange related rashes.  The Board notes that 
the VA examiner in May 1999, with the December 1999 addendum, 
stated that there was no rash documented during service and 
that it was, therefore, not possible to determine whether the 
current rash was related to an inservice rash.  The Board 
notes that the history, cited by the VA examiner, is 
incorrect, as the veteran did make three complaints of a rash 
during service.  The Board's remand instructed the examiner 
to review the claims file, and, although the examiner noted 
review of such, the examiner based the opinion on an 
incorrect history.  In general, when remand orders are not 
complied with, the Board errs in failing to insure 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

However, the United States Court of Appeals for Veterans 
Claims (known as the United Stated Court of Veterans Appeals 
prior to March 11, 1999) (hereinafter, "the Court") and the 
Federal Circuit have held that 38 U.S.C. § 5107(a) requires 
that, if a well-grounded or plausible claim has not been 
submitted, there is no duty on the part of VA to assist in 
the claim's full development.  See Hensley, No. 99-7029 (Fed. 
Cir. May 12, 2000); Morton, 12 Vet. App. at 480.  Based 
on the explicit statutory language, structure, and purpose, 
the Court states that it has discerned a Congressional intent 
to create a chronological process whereby appellants who have 
met the requisite burden, and only those appellants, are 
entitled to the benefit of VA's duty to assist.  In Epps v. 
Gober, 126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. denied, 
118 S. Ct. 2348 (1998), the Federal Circuit expressly upheld 
this interpretation of section 5107(a) and the 
"chronological relationship" it establishes.  As the Board 
finds that the veteran's claim is not well grounded, there is 
no duty to assist him in full development of his claim.  
Therefore, it would be contrary to both regulation and 
precedent court decisions to remand the claim to complete the 
development requested in previous remands. 


Service Connection for Right Elbow Disorder

III. Factual Background

The veteran's service medical records in May 1970, show 
complaints of swelling, tenderness, and warmth in the right 
elbow, with no history of trauma.  Orthopedic consultation 
provided an impression of bursitis of the right elbow with 
possible resolving infection.  The veteran's separation 
examination in June 1970 noted bursitis of the right elbow 
with tenderness and pain since May 1970.  On a report of 
medical history, completed in March 1977, the veteran 
reported a history of painful or "trick" shoulder or elbow.  
The examiner reported chronic olecranon bursitis of the right 
elbow.  

In June 1994, the veteran filed an initial claim for VA 
benefits for service connection for right elbow problems, 
beginning in 1970.  

At a VA examination in September 1994, the veteran reported 
pain and swelling over the right elbow olecranon process, for 
approximately three years.  Physical examination revealed 
tenderness over the olecranon process, with normal range 
of motion of the right elbow.  The examiner stated that the 
right elbow pain was "probably olecranon bursitis."  

On his VA Form 9, substantive appeal, received in May 1995, 
the veteran stated that his elbow continued to be sore and 
swollen.  He indicated that he had trouble with it at various 
times since discharge, but not severe enough to seek medical 
care.  

In April 1997, the Board remanded the veteran's claims for 
further development to include obtaining medical treatment 
records and VA examinations.  By letter in May 1997, the RO 
requested that the veteran provide the dates and places of 
all treatment for a right elbow disorder from May 1997 to the 
present.  The RO sent a follow-up letter in February 1998 
again requesting this information.  

A VA examination was conducted in August 1998, and the 
examiner noted review of the claims file.  The veteran 
reported an injury to his right elbow, requiring 
hospitalization, in 1968 or 1970.  He noted no additional 
treatment for his right elbow since service and no need to 
take medication.  The veteran complained of diffuse soreness 
of the right elbow.  Full range of motion was reported.  
The examiner noted a fullness over the medial border of the 
olecranon.  X-ray examination showed no evidence of any 
bursal thickening or inflammation over the right olecranon 
bursa.  The examiner provided a diagnosis of olecranon 
bursitis during service with some current episodic right 
elbow pain.  

A VA orthopedic examination was conducted in May 1999, and 
the examiner noted review of the veteran's claims file.  The 
examiner noted a short episode of right elbow swelling during 
service with no treatment since that time.  The veteran 
reported soreness in the right elbow during lifting or 
extension.  X-ray examination was essentially normal.  The 
examiner provided a diagnosis of olecranon bursitis during 
service with a subjective report of residual chronic right 
elbow pain.  The examiner stated that there was no swelling 
in the right olecranon bursa, no thickness, and no residual 
of inservice bursitis, which had resolved.  The examiner 
stated that it was not more likely than not that the 
veteran's current right elbow disorder was related to the 
right elbow treated during active service.  The examiner 
reported that it was more probable than not that the 
veteran's current right elbow pain was related to his work 
activities with his dominant extremity.  

IV. Analysis

In the instant case, the veteran has not submitted evidence 
of a current disability.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  The VA examiner in May 1999 noted no 
objective findings of a malady or condition causing the 
veteran's right elbow pain.  The examiner specifically found 
no evidence current bursitis or residuals of the inservice 
bursitis.  The VA examiner in August 1998 made similar 
findings.  X-ray examination at both times showed no evidence 
of bursal thickening or inflammation.  The VA examiner in 
September 1994 noted only complaints of pain and swelling 
with no objective findings and indicated a diagnosis of 
"probably" olecranon bursitis.  In the absence of proof of 
a present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Even assuming arguendo that the VA examiner's statement in 
September 1994 provided evidence of a current disability, the 
record contains no competent medical evidence of a nexus 
between the veteran's current pain and swelling and any 
incident of service, including the 1970 treatment for 
olecranon bursitis.  

The Board recognizes that there is no duty to assist in a 
claim's full development if a well-grounded claim has not 
been submitted.  See Hensley, No. 99-7029 (Fed. Cir. May 12, 
2000); Morton, 12 Vet. App. at 480.  However, the Court 
has held that there is some duty to inform the veteran of the 
evidence necessary for the completion of an application for 
benefits, under 38 U.S.C.A. § 5103(a) (West 1991), even where 
the claim appears to be not well grounded.  Beausoleil v. 
Brown, 8 Vet. App. 459, 465 (1996); Robinette, 8 Vet. App. at 
79-80.  Section 5103(a) imposes an obligation to notify a 
veteran of factual evidence needed only when the 
circumstances of a case put VA on notice that relevant 
evidence may have existed, or could have been obtained, that 
if true, would have made the claim "plausible" and that 
such evidence had not been submitted with the application.  
Smith v. West, No. 99-7133 (Fed. Cir. June 13, 2000) (per 
curiam).  The appellant has not identified any medical 
evidence that has not been submitted or obtained, which would 
support a well-grounded claim.  Thus, VA has satisfied its 
duty to inform the veteran under 38 U.S.C.A. § 5103(a).  See 
Slater v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

Entitlement to service connection for a skin disorder, 
including a disorder as a result of exposure to Agent Orange, 
is denied.

Entitlement to service connection for a right elbow disorder 
is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

